Attorney’s Docket Number: NAUP3733USA
Filing Date: 12/11/2020
Claimed Foreign Priority Date: 11/16/2020 (CN 202011276918.0) 
Applicants: Liu et al.
Examiner: Younes Boulghassoul 

DETAILED ACTION
This Office action responds to the Election filed on 06/06/2022.
Remarks

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgements
Applicant’s elections without traverse of the Group II invention (drawn to a semiconductor structure), and of Species 1 (drawn to Fig. 6), in the reply filed on 06/06/2022, is acknowledged. Applicant indicated that claims 11-18 read on the elected Species. The examiner agrees. Accordingly, pending in the instant application are claims 1-18, with claims 1-10 standing withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group invention, there being no allowable generic or linking claim. 

Drawings
The drawings are objected to because the pattern mask 36 shown in top view (see, e.g., Fig. 4) does not match its cross-section depiction along cutline AA’ (i.e., misaligned vs. aligned with SDB 22 sidewall).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
- Par. [0013], L. 3-4: amend to -- such as the fin-shaped structures 18 immediately adjacent to the top edge and bottom edge of the dummy region 14 as shown in the top portion of Fig. 2.--, for clarity and consistency with the terminology used later at L. 6 “below top edge and bottom edge”.
- Par. [0021], L. 10: amend to -- a gate structure 42--, for consistency with Fig. 6.   
Appropriate corrections are required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 16 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 16 recites the limitation " The semiconductor device of claim 10" in L. 1.  There is insufficient antecedent basis for this limitation in the claim. The examiner believes that a typographical error was introduced and that claim 16 was intended to recite instead --The semiconductor device of claim 11,...--. For the purpose of examination, the claim will be construed as suggested supra, until further clarifications are provided by the applicant  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin et al. (US10,256,155).

Regarding Claim 11, Lin (see, e.g., Figs. 1-3) shows all aspects of the instant invention, including a semiconductor device comprising: 
- a fin-shaped structure (e.g., fin 20) extending along a first direction (e.g., X direction) on a substrate (e.g., substrate 12)
- a first single diffusion break (SDB) structure extending along a second direction on one side of the fin-shaped structure (e.g., SDB 26, or in the alternative SDB 34, extending along Y direction), wherein the first SDB structure comprises a first side contacting the fin-shaped structure and a second side not contacting any fin-shaped structure
- a second SDB structure extending along the second direction on another side of the fin-shaped structure (e.g., SDB 28, or in the alternative SDB 36)
Regarding Claim 12, Lin (see, e.g., Figs. 1-3) shows the second SDB structure (e.g., SDB 28) comprises a third side contacting the fin-shaped structure and a fourth side not contacting any fin-shaped structure.
Regarding Claim 13, Lin (see, e.g., Figs. 1-3) shows:
- a first gate structure (e.g., gate line 48, or in the alternative gate line 56) extending along the second direction on one side of the fin-shaped structure 
- a second gate structure (e.g., gate line 60) extending along the second direction on another side of the fin-shaped structure.
Regarding Claim 14, Lin (see, e.g., Figs. 1-3) shows that an edge of the first gate structure (e.g., 48, or in the alternative 56) is aligned with an edge of the fin-shaped structure.
Regarding Claim 15, Lin (see, e.g., Figs. 1-3) shows that an edge of the second gate structure (e.g., 60) is aligned with an edge of the fin-shaped structure.
Regarding Claim 16, Lin (see, e.g., Figs. 1-3) shows that a top surface of the substrate (e.g., 12) directly under the first SDB structure (e.g., 26 or in the alternative 34) is lower than a top surface of the substrate directly under the fin-shaped structure (e.g., 20).
Regarding Claim 17, Lin (see, e.g., Figs. 1-3) shows that a top surface of the substrate (e.g., 12) directly under the second SDB structure (e.g., 28 or in the alternative 36) is lower than a top surface of the substrate directly under the fin-shaped structure (e.g., 20).
Regarding Claim 18, Lin (see, e.g., Fig. 1) shows that the first direction (e.g., X) is orthogonal to the second direction (e.g., Y).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Younes Boulghassoul at (571) 270-5514.  The examiner can normally be reached on Monday-Friday 9am-6pm EST (Eastern Standard Time), or by e-mail via younes.boulghassoul@uspto.gov. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached at (571) 272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YOUNES BOULGHASSOUL/Primary Examiner, Art Unit 2814